 



Exhibit 10.10

May 1, 2002

To: William Gottlin

Dear Bill:

Re: Amendment to Employment Contract

Further to our conversations, I am pleased to set out the amendments to your
employment contract dated February 15, 2001 with Imperial Parking (U.S.) Inc.
(“Impark”), reflecting your promotion to Vice-President. For simplicity, I have
re-stated the entire terms of your employment contract as follows:

      Effective date:   May 1, 2002 is the effective date of the amendment      
Title:   Vice-President, Human Resources.
Regional Vice-President       Reporting to:   Chief Operating Officer      
Annual Salary:   $140,000 per annum.       Car Allowance:   $600 per month.    
  Health Benefits:   Standard Impark U.S. benefit plan which includes long term
disability, short-term disability, life insurance, medical, and dental. An
amount equal to the premiums will be added to your salary. A summary will be
provided to you.       401K:   Continued participation in the company’s 401K
program.       Bonus Plan:   Your bonus for 2002 will be based upon the
performance of your region and must exceed a certain threshold established by
the President as part of each year’s bonus plan. Your guaranteed minimum bonus
for 2002 is $25,000.       Vacation:   You will be entitled to three (3) weeks
paid vacation per annum in accordance with Impark policy.       Equipment:   You
will be supplied with a notebook computer and a cell phone for the term of your
employment.       Severance:    

1



--------------------------------------------------------------------------------



 



If we (or any successor of Impark) terminate your employment without just cause,
then once established, you will be paid in accordance with the new severance pay
policy for senior U.S. management, or six (6) months severance pay, whichever is
greater. If we terminate your employment for just cause, or if you resign, then
you will not be entitled to any severance pay. “Just cause” means some cause or
ground that a reasonable employer, acting in good faith in similar
circumstances, would regard as a good and sufficient basis for terminating the
services of an employee, and includes (without limitation) gross misconduct,
theft, fraud, or breach of any fiduciary, statutory, contractual or common law
duty or obligation of the employee.

Notwithstanding the foregoing, if a majority of the voting shares of Imperial
Parking Corporation is purchased by Central Parking Corporation (the “Change of
Control”), and as a result of the Change of Control your employment is
terminated without cause, we will pay you severance pay of one year’s salary.

Non-Compete:

Your existing Non-Competition and Non-Solicitation Agreement dated February 15,
2001 continues in full force and effect.

Stock Options:

In accordance with what has already been granted to you.

You will be required to comply with Impark’s policies in effect from time to
time as described in Impark’s Salaried Employee Handbook, a copy of which will
be provided to you. Please read it carefully, and do not hesitate to speak with
me concerning any questions you may have.

          Yours very truly,           IMPERIAL PARKING (U.S.), INC.          
Bryan Wallner
Chief Operating Officer

I hereby agree to and accept the terms and conditions outlined in this amendment
to my employment contract.

__________________________________
William Gottlin

2